Citation Nr: 1122108	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  07-17 318A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a left knee chondroplasty and post traumatic arthritis of the left knee, rated 10 percent disabling on the basis of symptomatic semilunar cartilage removal and 10 percent disabling on the basis of traumatic arthritis with noncompensable limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to August 1971.  He received the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to an increased rating in excess of 10 percent for residuals of a left knee chondroplasty and an increased rating in excess of 10 percent for traumatic arthritis of the left knee.

In a February 2008 statement, the Veteran's representative requested a hearing before a hearing officer at the RO.  In March 2010, the Veteran was notified that his hearing had been scheduled for a date in April 2010.  He failed to appear for this hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  

In February 2008, the Veteran's representative submitted a statement that was styled as a notice of disagreement with an October 12, 2007 decision which denied entitlement to an annual clothing allowance.  However, other than an April 1989 denial of entitlement to an annual clothing allowance, there is no other decision concerning that issue in the Veteran's claims file.  This matter is referred to the agency of original jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

The Veteran was afforded a VA examination in August 2009 to determine the current severity of his service-connected left knee disability.  The ranges of left knee motion were reported.  It was also noted that there was pain associated with left knee range of motion, however it is unclear at what point in the range of motion pain began.  Furthermore, it was not reported whether there was any additional range of motion loss due to weakened movement, excess fatigability, incoordination, or flare-ups. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the severity of the service-connected left knee disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of left knee motion should be reported in degrees.  The examiner should note the point (in degrees), if any, at which pain occurs.  The examiner should also provide an opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should express this opinion in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

The examiner should also report whether there is any left knee subluxation or instability, and if present, provide an opinion as to its severity.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected right knee arthroscopy with lateral meniscectomy, type II diabetes mellitus, right knee arthritis, residuals of left knee chondroplasty, post traumatic arthritis of the left knee, and erectile dysfunction would have, either individually or collectively, prevented him from obtaining or keeping gainful employment for which his education and occupational experience would otherwise have qualified him at any time prior to November 6, 2006.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

